EXHIBIT 10.53


AMENDMENT TO THE
RESOLUTE FOREST PRODUCTS EQUITY INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT
This Amendment, effective [insert date], 2018 to the Performance Stock Unit
Agreements (the “Agreements”) dated as of November 9, 2015, November 14, 2016
and November 13, 2017 is made between Resolute Forest Products Inc., a Delaware
corporation (the “Company”) and [Participant Name]. This Amendment is included
in and made part of the respective Agreements.
1.    Sections 2(c) and (d) of the Agreements are hereby restated in their
entirety to read as follows:
(c)    Settlement. The obligation to make payments and distributions with
respect to PSUs shall only be satisfied through the issuance of one share of
Stock for each earned and vested PSU (the “settlement”) and the settlement of
the PSUs may be subject to such conditions, restrictions and contingencies as
the Committee shall determine. Subject to Sections 2(d) and 4(c), the Company
undertakes and agrees not to exercise its right under the Plan to settle the
PSUs in any other means other than shares of Stock. PSUs shall be settled a soon
as practicable after the Vesting Date. However, in the event (i) the Participant
dies on or after the Date of Grant and before the Performance Period, the PSUs
shall be settled no later than March 15 of the calendar year following the end
of the first calendar year of the Performance Period, and (ii) the Participant
dies during the Performance Period, the PSUs shall be settled no later than
March 15 of the calendar year following the calendar year in which the
Participant dies. For purposes of this Agreement, the date on which PSUs are
settled pursuant to the preceding sentence shall be a “Settlement Date.”
(d)    Dividend Equivalents and Voting Rights. Participant will from time to
time be credited with additional PSUs (including a fractional PSU), the number
of which will be determined by dividing:
(i)    The product obtained by multiplying the amount of each dividend
(including extraordinary dividend if so determined by the Company) declared and
paid by the Company on the Stock on a per share basis during the Vesting Period
by the number of PSUs recorded in the Participant’s account on the record date
for payment of any such dividend, by
(ii)    The Fair Market Value (as defined in the Plan) of one (1) share of Stock
on the dividend payment date for such dividend.
Subject to continued employment with the Company or any Affiliate or Subsidiary
or as otherwise provided in Section 3, the additional PSUs shall vest and be
settled at the same time and in the same proportion as the Initial Grant. The
additional PSUs shall only be settled in cash and the Company undertakes and
agrees not to exercise its right under the Plan to settle the additional PSUs in
shares of Stock. No additional PSUs shall be accrued for the benefit of
Participant with respect to record dates occurring before, or with respect to
record dates occurring on or after, the date, if any, on which Participant has
forfeited the PSUs. Participant shall not be a shareholder of record with
respect to the PSUs and shall have no voting rights with respect to the PSUs.









--------------------------------------------------------------------------------




2.    This Amendment has no effect on the other terms of the Agreements and the
Agreements shall otherwise continue in effect.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer this _____ day of ________, 2019.
RESOLUTE FOREST PRODUCTS INC.


By: __________________________________
    


2

